Citation Nr: 0619586	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  01-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 4, 1999 
for an award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1952 
to December 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision.


FINDING OF FACT

The evidence fails to show that the veteran met the criteria 
for a non-service connected pension prior to June 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 4, 1999 
for the grant of non-service connected pension have not been 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Earlier Effective Date

The veteran asserted that an effective date of June 19, 1979 
should be granted for the award of his pension benefits, 
based on the rationale that he filed a claim for compensation 
and pension on that date, but only his service connection 
claims were adjudicated and nothing was done regarding the 
claim for non-service connected pension.  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  See 38 C.F.R. 
§ 3.151(a), see also Howard v. Principi, 18 Vet. App. 483, 
483 (2004).  Nevertheless, the evidence in this case fails to 
show that the veteran's claim for compensation should also be 
treated as a claim for nonservice-connected pension.  The 
veteran's initial claim form contained full information in 
the section regarding compensation claims, (he was seeking 
service connection for a broken nose, a broken jaw, and a 
sleeping disorder), but left blank were those parts of the 
application where it instructs "IF YOU CLAIM TO BE TOTALLY 
DISABLED (Complete Items 29a through 32e)."  Indeed, blocks 
31a through 39 were crossed out.  The veteran argues that he 
should not be accountable for the pension space being crossed 
out because he did not fill it out (only signing the form 
after it had been filled out for him by VA); however, the 
veteran is still responsible for reviewing his form before 
signing and submitting it.  As such, the veteran failed to 
put VA on notice that he wished to file a claim for 
nonservice-connected pension.  See Stewart v. Brown, 10 Vet. 
App. 15 (1997).  

The information in the veteran's claims file also failed to 
put VA on notice of entitlement to pension benefits as it 
provided no indication that the veteran might be eligible for 
it.  At the time the veteran's application was filed, only 
several pages of service medical records and the veteran's 
DD-214 were of record; and prior to the initial decision, 
there was nothing submitted or obtained to indicate that the 
veteran, while not employed, was eligible for nonservice-
connected pension.  Additionally, a review of the veteran's 
application reveals that, as the pension portion was crossed 
out, no financial or employment information was reported 
which might show entitlement to nonservice-connected pension.

Accordingly, the evidence fails to show that the veteran's 
initial application form received in June 1979 should be 
treated as a claim for nonservice-connected pension.

Four days after his claim of entitlement to service 
connection for a broken nose, and a sleeping illness was 
denied in January 1980, the veteran contacted the RO to 
determine the status of his "VA pension claim."  In 
response, VA wrote to the veteran and again advised him of 
the claims denied, and of the type of evidence needed to 
reconsider them.  Following this, further contact with the 
veteran is not shown until the veteran filed a claim of 
entitlement to nonservice-connected pension in June 1999 (a 
claim which was subsequently granted in September 1999 and 
made effective June 4, 1999).   

While the contact from the veteran in January 1980 could 
possibly be construed as an informal claim for nonservice-
connected pension benefits, it is equally possible it merely 
reflected the veteran's lack of familiarity with VA benefits 
vocabulary, and the distinction between VA pension and VA 
compensation benefits.  Regardless, even if it is construed 
as an informal claim, the veteran still would not be entitled 
to a date earlier than June 1999 for pension.
 
Under applicable criteria, the effective date of an 
evaluation and award of pension may not be prior to the date 
entitlement arose, i.e., it may not be prior to when the 
veteran became permanently and totally disabled.  See 
38 C.F.R. § 3.400 (b)(i).  In this regard, in developing his 
1999 claim, information was obtained about the veteran's 
current health and financial status; however, evidence was 
not submitted covering his health and financial status for 
the 19 plus years since his inquiry in 1980.

In January 2001, a letter was sent to the veteran asking him 
to furnish income for each year since 1979 and medical 
evidence from 1979 forward which would reflect eligibility 
for pension.  In response, the veteran submitted a VA Form 
21-527 (Income-Net Worth and Employment Statement) in March 
2001 indicating that since he had become totally disabled he 
had worked as a self employed junk man from 1979-1981, making 
$12,000.

This work history, however, is not consistent with other 
evidence in the claims file.  The veteran's June 1999 
application for benefits reflects the veteran reported his 
last employment was in October 1998, and August 1998 medical 
records reflect the veteran was a tow truck driver at that 
time.  The veteran also had income from 2 rental properties 
in 1999, and he began to receive Social Security Retirement 
benefits in 1998, (at age 63), indicative of some form of 
prior employment that included contributions to the Social 
Security System.  

In February 2004, the Board remanded the veteran's claim in 
an effort to obtain more definitive information to 
substantiate the veteran's claim.  The veteran was asked to 
identify any private medical facilities which he was treated 
at, provide the dates of his incarceration, and provide a 
comprehensive work history from 1979 until 1998.  However, 
the veteran declined to assist VA, indicating in April 2005 
that all the requested information should have already been 
part of his claims folder.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

While VA has obtained additional medical records, the 
essential evidence necessary to prove the veteran's claim, 
such as income and medical information from the early 1980s 
onward, (which VA sought to obtain from the veteran), is not 
contained in the veteran's claims file.  Without this 
information, the evidence fails to show that the veteran was 
permanently and totally disabled (requirements in order to be 
entitled to non-service connected pension benefits) prior to 
June 1999.  Accordingly, the veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  By this, by the statement of the 
case, and by the supplemental statement of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, the 
veteran testified at hearings before both a decision review 
officer and the Board, and as indicated above, he did not 
cooperate with the VA in its attempt to obtain additional 
evidence.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence was needed to establish 
entitlement to an earlier effective date for the grant of 
nonservice-connected pension benefits, and he has been 
provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.






ORDER

An effective date earlier than June 4, 1999 for the grant of 
a nonservice-connected pension is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


